Luke, J.
Although there was no direct proof of a conspiracy or of acts and conduct that would show a conspiracy between the defendant and Johnson, who was indicted with him (see Johnson v. State, 44 Ga. App. 161 S. E. 160), and the court erred in charging' thereon, such error was not harmful to the defendant in this case. The victim of the robbery testified positively that “Mr. Hill was the man who held me up.” The evidence amply authorized the verdict of guilty, and no reversible error is shown by the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.